DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Remarks and Amendments filed on 19 November 2021 in the matter of Application N° 15/315,847.  Said documents are entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 14, 18-40, 50, and 52-54 are pending, where claims 18-40 remain withdrawn from consideration.
Claims 11, 13, 15, and 16 have been canceled.  Claims 53 and 54 are newly presented and are supported by the limitations of canceled claim 16.
Claims 1 and 50 have been amended.  Claim 1 has been amended by adding to it the limitations of canceled claims 11 and 13.  Claim 50 has been amended by adding to it the limitations of canceled claims 11 and 15.
No new matter has been added.
Thus, claims 1, 14, 50, and 52-54 are pending allowance for the reasons discussed herein.

Information Disclosure Statement
One new Information Disclosure Statement, filed 13 September 2021, is acknowledged and has been considered.



Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR §1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Ms. Chipo M. Jolibois on 25 January 2022.
Please AMEND claim 14 to depend from independent claim 1.
Please CANCEL claims 18-40.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance: 
Applicants’ amendments and remarks have been carefully considered and are persuasive in their traversal of the obviousness rejection of record over Rule et al. in view of Asmus et al.  As such the rejection stands withdrawn.
With the amended limitations in mind, a supplemental search of the prior art was conducted.  The search has elicited no new results that are considered to either anticipate or render obvious (e.g., by way of teaching or suggesting), the instantly amended invention.  This is to say that the instant pending claims are immediately free and clear of the prior art.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571)270-1966.  The Examiner can normally be reached between 9:30 am -7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615